627 S.E.2d 462 (2006)
Ludovicus N. KEYZER, a/k/a Ludo Keyzer, Joseph Kintz, Robin Kintz, Carl W. Parker III, and Barry Nakell
v.
AMERLINK, LTD., Richard Spoor, Deborah N. Meyer, John Meuser, Meyer & Meuser, P.A., American Detective Services, Inc., and Kenneth J. Johnson.
No. 587A05.
Supreme Court of North Carolina.
April 7, 2006.
Barry Nakell, pro se and for remaining plaintiff-appellants.
Anderson, Johnson, Lawrence, Butler & Bock, L.L.P., by Steven C. Lawrence, Fayetteville, for defendant-appellees Amerlink, Ltd. and Richard Spoor.
Cranfill, Sumner & Hartzog, L.L.P., by Richard T. Boyette, Raleigh, for defendant-appellees Deborah N. Meyer, John Meuser, and Meyer & Meuser, P.A.
Nexsen Pruet Adams Kleemeier, PLLC, by Patrick D. Sarsfield, II, Charlotte, for defendant-appellees American Detective Services, Inc. and Kenneth J. Johnson.
PER CURIAM.
AFFIRMED.
Justice MARTIN did not participate in the consideration or decision of this case.